DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered.

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive.  Applicant asserts that Grossman teaches sensors that operate differently than in the recited claims, in particular that the sensors of Grossman detects gaps between adjoining modules and not opposite edges of one solar collector module.  However, taking Grossman’s teachings as a whole, one of ordinary skill in the art would have recognized as obvious that the sensors taught by Grossman are capable of detecting opposing edges of a collector and could be configured as claimed to achieve the purposes specifically taught by Grossman, namely to maintain angular alignment of the cleaner along a collector.  Grossman presents sufficient .
Applicant also asserts that the spring assembly taught by Bailey cannot be combined with the cleaning device of Grossman because the cleaner would fall into a gap due to constant downward pressure from the spring.  This is not found persuasive and is merely conjecture not based on teachings of Bailey or Grossman.

Response to Amendments
The rejections of claims 1-3, 9, 10, 13, and 15-17 under 35 USC 102(a)(1) and claims 4-8, 11, 12, and 18-20 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 states that the first and second sensors detect first and second parallel edges, respectively, of a collector and that the control circuit maintains alignment of the device based on a difference in time between detection of the first and second edges.  It is unclear how the control circuit could be configured as such.  Determining a time difference between detection of the edges would require both edges to be detected during travel of the device; one edge being detected subsequent to detection of the other edge.  
Based on an interpretation that the edges are parallel to the direction of travel of the device:  Assuming that the device depicted in fig. 1 is traveling upward as depicted, the right edge of the collector would be first detected since the device is moving off the collector to the right due to its angular misalignment.  However, the left edge will never be detected since the left side of the device will not cross the left edge – continued movement of the device would result in it leaving the surface of the collector and falling off its right side.  For both parallel edges to be detected during travel, the device would need to change its orientation during travel – the right side moving off the edge, and the angle of the device changed so that the device is directed at an opposite angle such that the left side of the device moves off the edge.  While this zig-zag movement of the device along the collector would enable both edges to be 
Based on an interpretation that the opposing edges are perpendicular to the direction of travel of the device (as recited in claim 2):  Such a configuration would require detection of a first edge (e.g. the lower horizontal edge in fig. 1) before detection of an opposing parallel edge (e.g. the upper horizontal edge in fig. fig. 1).  To determine the time difference between detections, the device would need to detect the first (e.g. lower edge) and then reverse to subsequently detect the second (upper) edge.  The present disclosure does not provide sufficient direction to one of ordinary skill in the art to configure the control circuit to maintain alignment based on the time difference, since the edges cannot be both detected in sequence without a reverse in direction of the device.  Even upon a change in direction to achieve a determinable time difference, there are not sufficient teachings to inform one of ordinary skill in the art how the claimed configuration achieves the claimed function of maintaining alignment of the device.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150349706 by Grossman et al.
As to claim 1, Grossman teaches an autonomous solar collector cleaning device comprising shafts 210 (fig. 3); first and second drivers attached to first and second ends of the shaft (motors, para. 39; also motors 1310, fig. 13; also wheels and/or belts 204, 206, 208, fig. 3); first and second sensors 1402, 1410 (also see para. 41) attached to the first and second drivers that can detect an edge of the collector (fig. 14, para. 70); and a control circuit configured to maintain alignment of the device with respect to the collector based on outputs from the sensors by controlling the speed of the drivers (para. 70).
Although Grossman does not explicitly teach detection of parallel edges and making a time difference determination to maintain alignment of the device, one of 
As to claim 2, Grossman teaches that the edge is perpendicular to the direction of travel (fig. 2).
As to claim 3, Grossman teaches a head mount to attach a cleaning member to the shaft (fig. 4; fig. 8; para. 67, fig. 11).
As to claim 9, Grossman teaches that its sensors may be inductive sensors (para. 44).
As to claim 10, Grossman teaches that its sensors may be optical sensors (para. 44).
As to claim 13, Grossman teaches that its sensors may be mechanical sensors (para. 44).
As to claim 14, Grossman teaches that the control circuit may determine parameters to maintain alignment of the device based on a difference in time between detection of collector edges (para. 42).

As to claim 16, the control circuit of Grossman is capable of receiving outputs of the sensors via interrupts.
As to claim 17, the sensors of Grossman are capable of producing continuous outputs.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150349706 by Grossman et al. in view of U.S. Patent Application Publication 20180316303 by Bailey et al.
As to claim 4, Grossman does not teach a spring assembly to exert pressure on its cleaning member to maintain continuous contact.  However, one of ordinary skill in the art would recognize as obvious to modify the device taught by Grossman to have a spring member.  Bailey teaches a solar collector cleaning device with a spring assembly to press its cleaning element onto the collector surface (para. 10).  Bailey teaches that a spring assembly, particularly with first and second springs, helps maintain contact with collector surfaces that are at different angles or have a curvature (para. 20).  One of ordinary skill in the art would be motivated to modify the device taught by Grossman to have a spring element to realize the benefits taught by Bailey, namely to help maintain contact with the collector surface.  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 6, Grossman teaches that its cleaning member may include a liquid reservoir (para. 47) and a nozzle 422 (fig. 4) to spray liquid.
As to claim 7, Grossman teaches first and second drivers (fig. 3) that can grip a solar collector (fig. 2) to counteract a force generated by the head mount.

Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150349706 by Grossman et al. in view of U.S. Patent Application Publication 20180316303 by Bailey et al. as applied to claim 7 above, and further in view of U.S. Patent Application Publication 20170063293 by Parrott et al.
As to claim 8, Grossman teaches a set of upper and lower wheels (204, 208; fig. 3), but does not teach a second set of upper and lower wheels on the other end of the main shaft.  However, one of ordinary skill in the art would recognize as obvious to modify the device taught by Grossman to have sets of upper and lower wheels on both ends of its main shaft.  Parrott teaches a solar collector cleaning device having upper and lower sets of spaced apart wheels to grip a solar collector (para. 25).  Parrott teaches that having upper and lower sets of wheels at both ends aids in maintaining alignment, particularly along wide or multiple collectors (para. 25).  One of ordinary skill in the art would be motivated to modify the device taught by Grossman to have the claimed sets of wheels in order to have an additional aid in maintaining alignment of the 
As to claim 18, Grossman teaches motors mounted to a frame and coupled to a wheel (para. 39).
As to claim 19, Grossman teaches that its motors may be coupled to a wheel via a belt (para. 39).
As to claim 20, Grossman teaches a motor 1310 coupled to a wheel (fig. 13); Parrott also teaches a motor directly coupled to a wheel (para. 22) to drive the wheel.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150349706 by Grossman et al. in view of U.S. Patent Application Publication 20170157775 by Miyake et al.
Grossman does not teach that its sensors may be infrared or laser sensors.  However, Miyake teaches a device for cleaning solar collectors and teaches that known sensors for detecting the edge of a collector include laser and infrared sensors (para. 85).  One of ordinary skill in the art would recognize as obvious to use a laser or infrared sensor.  Grossman teaches that its explicitly taught examples of sensor types are non-limiting (para. 43), and Miyake teaches that laser and infrared sensors are known in the art for such purpose.  One of ordinary skill in the art would have a reasonable expectation of success of using a laser or infrared sensor since they are known in the art to be used for the explicit purpose of edge detection.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER E. BELL/             Primary Examiner, Art Unit 1711